Citation Nr: 0839861	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  98-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The Board remanded this case to the RO for further 
development in September 2003 and October 2005. On the latter 
occasion, the development included providing the veteran with 
a VA psychiatric examination which was conducted in March 
2008 and resulted in diagnoses which included depressive 
disorder.  In a rating action dated in May 2008 the RO 
granted service connection for that disability and assigned a 
30 percent rating from December 16, 1998.   


FINDING OF FACT

The veteran did not engage in combat with the enemy, and a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) is 
not currently shown.

                                        CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 5107(b) (West 2002): 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


                    The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.



                                                  Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post- adjudication VCAA notice in a July 2003 
supplemental statement of the case, as well as by letter, 
dated in February 2004. The notice included the type of 
evidence needed to substantiate the claim for service 
connection for PTSD and the veteran was notified that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf. 
	
Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim for 
service connection for PTSD was readjudicated as evidenced by 
the supplemental statements of the case, dated in May 2005, 
and May 2008. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

The Board also notes that the veteran was not sent a VCAA 
notice that complied with the requirements of Dingess v. 
Nicholson, supra.  However, in this case the failure to 
provide such notice is moot since the claim is denied below 
and therefore no effective date or disability rating will be 
assigned in regard to the claim for service connection for 
PTSD.
                      
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained all known VA and 
private clinical records and the veteran has received 
necessary VA examinations that provided the necessary 
clinical evidence and medical opinions in this case.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, and since she has been afforded a pertinent VA 
examination, the Board concludes that no further assistance 
to the veteran in developing the facts pertinent to the claim 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                    Factual 
Basis 

On the veteran's August 1973 examination prior to service 
entrance, the veteran was evaluated as psychiatrically 
normal.  Review of the service medical records reveals 
occasional treatment, including group therapy, for such 
symptomatolgy as insomnia, irritability, temper outbursts, 
tension, interpersonal conflicts, confrontations, lack of 
motivation, and somatization with diagnosis of passive 
aggressive personality and hypothyroidism.  On her October 
1978 examination prior to service discharge the veteran was 
evaluated as psychiatrically normal.  

Following separation from active service, a March 1979 VA 
examination revealed that the veteran was psychiatrically 
normal. A diagnosis of hypothyroidism was reported.  In April 
1980 the veteran was hospitalized at a VA medical facility 
for hypothyroidism and subsequent treatment for 
hypothyroidism is indicated.  A diagnosis of hypothyroidism 
was noted after VA examinations in May 1981, December 1984, 
and November 1992. 

In a December 1998 statement, the veteran reported that she 
experienced sexual harassment during service that consisted 
of being pressured to have sex with supervisors and being 
degraded, oppressed, passed over for promotions and treated 
poorly when she refused.  She related that she told her 
boyfriend about these episodes.

VA clinical records reflect treatment during the 2000s for 
symptoms including  mood swings, depression, dysphoria, 
insomnia, anger, and grief over the death of a parent.  

During a VA psychiatric examination in March 2000 the veteran 
related that she had worked on a flight line during service 
and that she had to leave this job because the men she worked 
with did not encourage her to learn the skills necessary for 
this duty.  She also related an incident in which an 
individual stared at her and when she confronted him for this 
he reported her.  After evaluation, the diagnoses were major 
depressive disorder, on Axis I and personality disorder, not 
otherwise specified on Axis II.  In the doctor's opinion, the 
veteran did not suffer from PTSD because the veteran did not 
provide a stressor.  He said that her descriptions of 
interactions between her and people were not out of the 
ordinary back when she was in the service and it was said 
that the veteran did not consider them to be out of the 
ordinary.  

In April 2004 the veteran submitted a statement in which she 
said that she was exposed to a lot of sexual harassment and 
witnessed it done to others.  She said that she went AWOL to 
get a way from this.  

In an April 2004 statement acquaintance S. F. S. K. reported 
that the veteran had told her she suffered from sexual 
harassment while in the military and that she went AWOL to 
avoid this.  

The veteran's service personnel records reveal one instance 
of being AWOL which occurred in May 1974 and involved an 
absence of two days.  It appears from the records that she 
went AWOL after she became upset after having a dispute with 
a superior over having to remain on duty for 24 consecutive 
hours and over her going to another superior without first 
talking to the first individual.

During a May 2004 mental health and assessment, the veteran 
reported severe sexual harassment during service.  She said 
that she was one of only 4 women on her base and that the 
environment was extremely hostile with male counterparts who 
were derogatory and at times even threatening.  She reported 
that recent media accounts of sexual assault scandals and 
newspaper accounts of women who were sexually traumatized 
brought back painful memories.  After evaluation, the social 
worker said that the veteran met the criteria for PTSD 
secondary to severe sexual harassment.   The diagnoses on 
Axis I were cannabis dependence and PTSD.  

On VA psychiatric examination in March 2008, the veteran 
claimed as a stressor harassment by male supervisors in the 
1970s, primarily by verbal bullying secondary to a refusal to 
comply with sexual favors.  When asked to specify, the 
veteran gave as an example that on one occasion a maintenance 
man looked at her funny and the veteran made an abusive 
comment to him. The veteran said that she then learned that 
the individual was a sergeant and thereafter she was given a 
female roommate who was told to keep an eye on the veteran.  
She also related that she had difficulties with her thyroid 
during service and was seen by a psychiatrist at the clinic 
where she worked.  She said that the psychiatrist belittled 
her and made her feel useless.  When asked to specify, she 
said that she was able to read her clinical record thereafter 
and found that he had diagnosed her as having passive 
aggressive behavior and this in turn impacted her self-
esteem.  It was noted that she denied ever having been the 
victim of any physical assault or threat by anyone in the 
military, although a woman who lived with her in the service 
was killed by a man after the veteran had ceased to live with 
her.  The veteran also said that she herself never witnessed 
any abuse of this women.  

After evaluation and review of the claims folder, the 
examiner opined that the veteran suffered from an anxiety 
disorder, not otherwise specified, with recurring panic 
attacks and some social avoidant behavior.  It was noted that 
the veteran had not experienced any specific event during the 
military that could be considered as life threatening or in 
any specific way endangered her well being.  For this reason 
the examiner did not believe that the veteran met the 
criteria for specific traumatic events necessary to diagnosed 
PTSD.  The doctor said that she did suffer from significant 
depression which began in the military.    

                                                Laws and 
Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 
C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f).

The veteran, represented by counsel, citing Patton v. West, 
12 Vet. App. 272 (1999), and YR v. West, 11 Vet. App. 393 
(1998), refers to the provisions of M21-1, Part III, 5.14(c), 
addressing PTSD claims based on personal assault, as 
substantive rules that are the equivalent of VA regulations 
and must be applied.

In December 2005, the VA's Adjudication Procedure Manual M21- 
1, Part III, paragraph 5.14c, M21-1, was rescinded and 
replaced by M21-1MR, Part IV.  Under the replacement 
provisions of M21-1MR, Part IV, in order to establish service 
connection for post-traumatic stress disorder based on 
personal assault, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
This does not mean that the evidence actually proves that the 
incident occurred, but that there is at least an approximate 
balance of positive and negative evidence that the event did 
occur.

In such a case, it is often necessary to seek alternative 
sources for information such as rape crisis center or center 
for domestic abuse, counseling facility, health clinic, 
family members or roommates, faculty members, civilian police 
reports, medical reports from civilian physicians or 
caregivers who may have treated the veteran either 
immediately following the incident, or sometime later 
chaplain or clergy, fellow service persons, or personal 
diaries or journals.

The recurrent provisions of M21-1MR, Part IV, are essentially 
a reflection of the provisions of 38 C.F.R. § 3.304(f)(3), 
which were revised in 2002 after Patton and YR were decided. 
The current 38 C.F.R. § 3.304(f)(3) provides more substantive 
rules than the provisions of M21-1MR as VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.



                                                       Legal 
Analysis 
 
As noted in the previous section above, service connection 
for PTSD requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Moreover, the record indicates that the veteran never engaged 
in combat with an enemy of the United States and therefore 
her reported stressors must be verified for PTSD to be 
warranted.  

In the current case, a diagnosis of PTSD was rendered by a VA 
social worker in May 2004 based on what was considered to be 
severe sexual harassment.  However, the stressor incidents 
noted on that occasion were very general, vague, and non-
verifiable.  In addition, the diagnosis of PTSD rendered in 
May 2004 has been challenged by two VA psychiatrists who 
conducted reviews of the claims folder and psychiatric 
evaluations both prior to and subsequent to the May 2004 
evaluation by the VA social worker. In the first such 
instance, a VA psychiatrist challenged the diagnoses of PTSD 
because an evaluation of March 2000 revealed no stressor.  In 
the second instance the psychiatrist who conducted a 2008 VA 
examination found no inadequate stressor to support a 
diagnosis of PTSD since the incidents the veteran reported as 
stressors, though perhaps unpleasant (such as being stared at 
or learning of an upsetting medical diagnosis), simply did 
not constitute incidents that were life threatening or in any 
specific way endangered her well being. 

Thus, even if the diagnosis of PTSD rendered by the VA social 
worker in 2004 is accepted, service connection for this 
disorder would not be warranted since there is no adequate 
and verified in-service stressor incident identified as 
linked that diagnosis.  Thus, the criteria for service 
connection for PTSD have not been met in this case and the 
veteran's claim for service connection must be denied.        



ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


